UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---- - --- x
LIVI MARIBEL REVOLORIO
RODRIGUEZ,

 

 

Plaintiff, :

v ‘ ORDER
BHAVI SPRING VALLEY L.L.C. d/b/a
Quality Inn, Spring Valley Nanuet, and
BHAVI HOTEL L.L.C. d/b/a Quality Inn,

Spring Valley Nanuet,

Defendants.
---- - x

19 CV 11287 (VB)

 

On December 10, 2019, plaintiff Livi Maribel Revolorio Rodriguez commenced the
instant action against defendants Bhavi Spring Valley L.L.C. and Bhavi Hotel L.L.C., both doing
business as Quality Inn, Spring Valley Nanuet. (Doc. #1).

On December 26, 2019, plaintiff docketed proofs of service indicating service on
. defendants on December 20, 2019. (Docs. ##8, 9). Defendants had until January 10, 2020, to
respond to the complaint. (Docs. ## 8, 9).

To date, defendants have not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to seek
certificates of default as to defendants by February 4, 2020, and thereafter to move, by order to
show cause, for default judgment against defendants by February 18, 2020. If plaintiff fails to
satisfy either deadline, the Court may dismiss the case without prejudice for failure to
prosecute or failure to comply with court orders. Fed. R. Civ. P. 41(b).

Dated: January 21, 2020
White Plains, NY

SO ORDERED;

Vf

Vincent L. Briccetti
United States District Judge

 
